Citation Nr: 0820389	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In July 2005, the veteran presented testimony before a 
Decision Review Officer at the RO.  In June 2007, the Board 
remanded the matter for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's claimed in-service stressors have been 
corroborated.

2.  The most probative evidence indicates that the veteran 
does not currently have PTSD attributable to his corroborate 
in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2004 and June 2007 letters, with respect 
to the claim of entitlement to service connection.  The June 
2007 letter also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2004 and June 2007 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2004, prior to the 
adjudication of the matter in September 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2004 and June 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
January 2005 and December 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2007); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

In this case, the veteran's in-service stressors have been 
corroborated.  The veteran was stationed in Vietnam from 
August 1966 to June 2007.  In October 2007, the service 
department verified mortar attacks at Cu Chi on November 3, 
1966; March 15, 1967; April 10, 1967; May 12, 1967; and May 
15, 1967.  

Experiencing stressors during service, however, is not enough 
to award service connection for PTSD.  Rather, service 
connection for PTSD requires medical evidence of a current 
diagnosis of PTSD.  Although the veteran has presented 
statements and treatment notes from his VA readjustment 
counselor, two VA examiners, who have reviewed the record, 
have opined that the veteran does not have a current 
diagnosis of PTSD attributable to his corroborated in-service 
stressors.

The veteran began VA treatment from a readjustment counselor 
in April 2003, three to four months after his loss of 
employment.  Initial evaluation did not elicit a definite 
diagnosis of PTSD; rather, the veteran was diagnosed as 
having sub-PTSD with depressive symptoms.  At that time, the 
veteran was also confronted with his alcohol abuse and its 
effect on his health, memory, and economic status.  
Subsequent treatment records also continued to diagnose the 
veteran as having sub-PTSD.   Further, in May 2004, mental 
status examination only revealed a definite diagnosis of a 
depressive disorder.  The examiner indicated that PTSD needed 
to be ruled out.  The listed stressors were being fired and 
access to care; there was no indication of in-service related 
stressors.   

In January 2005, the veteran was afforded a VA examination.  
His related traumatic events were fear of incoming mortars, 
continuous firing around the perimeter, and gunfire overhead.  
He alleged that he was re-experiencing the aforementioned 
traumatic events in the form of intrusive thoughts and 
frequent nightmares.  The veteran also endorsed symptoms of 
avoidance, irritability, problems with anger management, and 
an exaggerated startle response.  The examiner noted that 
although the veteran endorsed a number of symptoms associated 
with PTSD and had been treated for depression and PTSD 
symptoms, the service medical records were silent as to any 
engagement in combat and there was no indication of treatment 
or a diagnosis of PTSD.  Additionally, the claims folder did 
not contain any records of treatment or a diagnosis of PTSD 
prior to his initial assessment.  The VA examiner diagnosed 
the veteran as having a depressive disorder, an anxiety 
disorder, and alcohol dependence, in early remission.  He 
opined that it was less likely than not that the veteran's 
military experiences led to symptoms that meet the criteria 
for a diagnosis of PTSD.  He acknowledged the veteran's 
reported PTSD symptoms; however, he concluded that the 
veteran's military experiences did not cause any significant 
adverse effects on employment, social, and/or activities of 
daily living.  He noted that the veteran had maintained 
continuous employment for 15 years, provided self-care, and 
did not experience panic attacks.  

In support of the veteran's claim, his readjustment counselor 
submitted, in July 2005 and February 2006, that the veteran 
was in treatment and appeared to be gaining insight into his 
negative symptoms of PTSD.  

In December 2007, the veteran was afforded an additional VA 
examination.  The veteran reported with complaints of 
generalized anxiety, occasional nightmares, insomnia, anger, 
irritability, isolative tendencies, depression, and 
ritualistic behavior.  His military  specialty was 
radio/teletype operator.  Mental status examination revealed 
mild to moderate impact of mental health symptoms on 
occupational functioning.  The examiner opined that it was 
more likely than not that the veteran's difficulty 
maintaining employment and interpersonal problems on the job 
were mostly related to the veteran's "quite heavy" alcohol 
dependence.  He acknowledged that the veteran had been 
previously diagnosed as having PTSD; however, the diagnoses 
were rendered without a review of the record.  The examiner 
noted that the veteran had originally reported that he was 
exposed to mortar and small arms fire 24 hours a day, which, 
in light of the fact that only a couple of attacks were 
confirmed by the service department, appeared to be an 
exaggeration.  Additionally, the veteran reported nightmares, 
ruminations about his time in Vietnam, avoidance of thinking 
of Vietnam, and there were some signs of interpersonal 
detachment; however, the VA examiner opined that these 
symptoms could be attributed to the veteran's substance abuse 
and associated depression.  As to the veteran's reported 
problems with sleep, anger, hypervigilance, and exaggerated 
startle response, the VA examiner indicated that these could 
be attributed to multiple issues. He opined that the severity 
of the symptoms that the veteran endorsed could not be 
expected from the veteran's limited experiences. Furthermore, 
the veteran had not described feelings of intense fear, 
horror, and helplessness while in Vietnam; rather, the 
veteran described general uneasiness and feeling on edge.  
Based on a review of the claims folder and all the available 
data, the VA examiner indicated that he was unable to render 
a diagnosis of PTSD, especially considering that the 
veteran's symptoms overlapped other mental conditions.  

The veteran was administered the Minnesota Multiphasic 
Personality Inventory-2 (MMPP-2).  Results of the MMPP-2 
reflected some exaggeration of symptoms,  Overall test 
results were consistent with an individual who was depressed 
and anxious and had very poor copping skills for dealing with 
life stressors.  He stifled emotion and then had explosive 
outbursts.  There was a concern about possible psychotic 
symptoms and possible bipolar disorder, though the veteran 
had denied these during the interview.  Based on the 
interview, mental status examination, a review of the record, 
and psychological testing, the examiner diagnosed the veteran 
as having a depressive disorder, an anxiety disorder, and 
alcohol dependence in early remission.  His stressors were 
unemployment, economic problems, and problems with the 
primary support group.  The examiner concluded that it was 
less likely than not that the veteran met the criteria for a 
diagnosis of PTSD as secondary to his in-service stressors.   

Where the preponderance of the evidence shows that the 
veteran does not currently have PTSD, service connection for 
PTSD must be denied.  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  In other words, the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a current disability.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Thus, because the most probative evidence shows that 
the veteran does not currently have PTSD, service connection 
for that disability is not warranted.

The Board has considered the veteran's assertions that he 
currently has PTSD attributable to his period of service.  
The veteran, however, is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's own statements are not probative 
evidence that he has PTSD.

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  See 
Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


